                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )                 Case No.
                                        )              18-cr-63-JMH-S
v.                                      )
                                        )             MEMORANDUM OPINION
                                        )                 AND ORDER
TEDDY S. HAWKINS,                       )
                                        )
      Defendant.                        )
                                        )
                                        )

                                 ***
      This matter is before the Court on the motion of a Defendant,

Teddy S. Hawkins, to compel his former Counsel, Thomas C. Lyons,

to “surrender” the case file he created while representing Hawkins.

[DE   187].      After   reviewing    the   motion,    and   being    otherwise

sufficiently advised, IT IS ORDERED that Hawkins’s motion to compel

Mr. Lyons to “surrender” Hawkins’s case file is DENIED.

                  I.     FACTUAL AND PROCEDURAL BACKGROUND

      On   May   10,   2018,   the   United   States   brought    a    Criminal

Complaint against Hawkins on May 10, 2018.              [DE 1].       The Court

thereafter appointed CJA counsel, Andrew Stephens to represent

Hawkins. On December 12, 2018, the Court granted Stephens’s motion

to withdraw as counsel, [DE 109], and appointed Thomas C. Lyons as

CJA counsel in this matter.          [DE 110].
      On February 21, 2019, Hawkins pleaded guilty to Counts 2 and

3 of the Superseding Indictment. [DE 148].          As a result, on May

30,   2019,     Hawkins   was   sentenced   to   forty-six    (46)   months

imprisonment on Count 3 to run consecutive to sixty (60) months

imprisonment on Count 5 for a total of 106 months.           [DE 177 at 2,

PageID #887].      Hawkins was also sentenced to a term of six (6)

years supervised release.       [Id. at 3, PageID #888].

      Hawkins case is currently on direct appeal.            [DE 178].   On

June 7, 2019, the United States Court of Appeals for the Sixth

Circuit granted Mr. Lyons’s motion to withdraw as counsel for

Hawkins.      [DE 182].   On June 17, 2019, attorney Michael K. Davis

was appointed, pursuant to the Criminal Justice Act, 18 U.S.C.

3006A to represent Hawkins in his direct appeal.         [DE 183].       The

appeal is on-going.

                                II.   ANALYSIS

      Hawkins’s instant motion requests the Court to compel Mr.

Lyons to “surrender” his case file.         He argues that he needs this

documentation “so that he could determine the best approach [] for

post-conviction relief.”        [Id.]. In particular, he cites his on-

going direct appeal, and his intention to file a motion under 28

U.S.C. § 2255. [DE 187 at 2, PageID #981].            Despite allegedly

making several requests to Mr. Lyons for his case file, Hawkins

claims that Lyons has not surrendered Hawkins’ case file to Hawki

ns. [Id.].     We decline to do so.

                                      2
       The Court's lack of jurisdiction over Mr. Lyons compels

denial.    In sum, Mr. Lyons is not a party to this proceeding. He

no longer represents Hawkins and Hawkins is represented by new

counsel on appeal.     Thus, Hawkins must pursue his request directly

from Mr. Lyons.

       The Court notes Mr. Lyons's obligation to comply with Kentucky

Supreme Court Rule 3.130(1.6)(d):

            Upon termination of representation, a lawyer
            shall take steps to the extent reasonably
            practicable to protect a client's interests,
            such as ... surrendering papers and property
            to which the client is entitled.... The lawyer
            may retain papers relating to the client to
            the extent permitted by other law.

The Commentary to the Rule explains further:

            A lawyer must return the client's file,
            papers, and property after termination if the
            client requests the file. The lawyer may
            retain a copy of the file. A lawyer may charge
            a reasonable copying charge, but may not
            condition return of a client's files, papers,
            and property upon payment of the copying
            charge, unless the lawyer has previously
            provided   a    copy,   either    during   the
            representation or after cessation of the
            representation. A lawyer must make one copy of
            the file and materials available to the client
            even without payment if the client's interests
            will be substantially prejudiced without the
            documents.

Id. at Cmt. 9. Mr. Lyons is an officer of the Court and undoubtedly

will   continue   to   be   responsive   to   and   compliant   with   these

principles.



                                    3
     Although   Mr.   Lyons   may   still   have   ethical   obligations

regarding Hawkins's file arising under Kentucky's legal ethics

rules, this Court is without jurisdiction to compel Mr. Lyons to

produce Hawkins’s case file to Hawkins and to otherwise comply

with any outstanding ethical obligations he may have with respect

to Hawkins. As a result, and being otherwise sufficiently advised,

IT IS ORDERED as follows:

     1)   That Defendant Hawkins motion to compel, [DE 187], is,

and hereby shall be, DENIED; and

     2)   That the Clerk IS DIRECTED to send copies of this Order

via-mail to Mr. Lyons and Defendant Hawkins.

     This, the 14th day of August, 2019.




                                    4
